Exhibit Performance Factors for Executive Officers for Performance Share Units under Textron Inc. 2007 Long-Term Incentive Plan Under the Performance Share Unit Plan for Textron Employees, participants are awarded a number of performance share units that are payable in cash at the end of the respective three-year performance cycle. The payout is determined by multiplying the number of performance share units earned by the then current market value of Textron common stock at the end of the performance period. The number of performance share units earned by Executive Officers at the end of the three-year performance cycle is determined by the Organization and Compensation Committee (the “Committee”) of the Board of Directors, and are based on factors for each cycle determined by the Committee.The Committee will set the targets for each factor annually to ensure that targets are appropriate for the economic conditions during each year of the performance cycle.Such factors generally include earnings per share (“EPS”), cash efficiency, and enterprise return on invested capital (“ROIC”). Failure to attain a minimum EPS performance level will result in the failure to earn any performance share units related to the EPS portion of the award with respect to the related year. Attainment between the minimum and maximum EPS targets will result in earning a portion of the performance share units related to the EPS portion of the award as defined by a pre-established mathematical formula.
